Citation Nr: 0815475	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for infertility.  

2.  Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1996.  The veteran was ordered to active duty as a 
member of his Reserve Component Unit, effective August 2004.  
See Orders 212-204 dated July 30, 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision and July 2004 
Decision Review Officer (DRO) decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the February 2003 rating decision, the RO continued the 
noncompensable evaluation for infertility.  The July 2004 DRO 
decision granted service connection for hypertension and 
assigned a noncompensable evaluation, effective May 27, 2003.  

In September 2007, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected hypertension 
and infertility disabilities warrant compensable evaluations.  

As noted, in September 2007, the Board remanded this case in 
order for the RO to schedule the veteran a VA examination for 
his service-connected disabilities upon his discharge from 
active duty.  In remanding the veteran's claims, the Board 
noted that the veteran returned to active duty in August 
2004, and the RO scheduled the veteran for VA examinations 
for his service-connected disabilities on May 1, 2006, and 
March 7, 2007.  Since the veteran failed to report to both VA 
examinations due to his return to active duty, the RO 
continued the current evaluations for both disabilities.  The 
Board noted, however, that pursuant to a VA's Office of 
General Counsel Memorandum, VAOPGCPREC 10-2004 (Sept. 21, 
2004), an appeal must be held in abeyance and may not be 
denied solely on the basis of his return to active duty.  See 
VAOPGCPREC 10-2004.  As a result, since the veteran had not 
been afforded a more recent VA examination for his service-
connected disabilities since July 2001 and July 2004, the 
Board requested that the RO schedule the veteran for a VA 
examination for his service-connected disabilities once the 
veteran became discharged from active duty.  

Review of the record reveals that the AMC sent a letter to 
the veteran in September 2007 indicating that the AMC will 
develop his appeal rather than the RO.  The letter also 
requested that the veteran complete a VA Form 21-4138, 
Statement in Support of Claim, indicating his availability 
and date of discharge for a VA examination.  After receiving 
no response from the veteran, the AMC attempted to contact 
the veteran via telephone on December 18, 2007.  The December 
2007 Report of Contact form notes that a representative from 
the AMC spoke to the veteran's wife, who stated that the 
veteran was scheduled to return home "sometime this week."  
The representative reported that she gave her direct 
telephone number to the veteran's wife, and requested that 
the veteran call when he returned home.  Subsequently 
thereafter, the AMC representative attempted to contact the 
veteran again via telephone on January 31, 2008.  The January 
2008 Report of Contact form states that a second attempt was 
made to contact the veteran regarding his availability to 
report for a VA examination; however, the AMC representative 
received no answer, and left a message for the veteran 
requesting him to return her telephone call.  After receiving 
no response from the veteran, the AMC issued a February 2008 
Supplemental Statement of the Case (SSOC) continuing the 
noncompensable evaluations for the veteran's service-
connected infertility and hypertension, without scheduling a 
VA examination and without knowing if the veteran was 
discharged from active duty.  

The Board finds that the AMC did not fully comply with the 
Board's instructions in the September 2007 remand, thereby 
constituting a violation of Stegall v. West, 11 Vet. App. 268 
(1998).  The AMC relied on the veteran's wife assertion that 
the veteran was scheduled to return home "sometime this 
week," instead of properly contacting the service department 
or any other appropriate service agency to accurately 
determine when the veteran was discharged from active duty.  
It is unclear as to whether or not the veteran still remains 
on active duty.  Thus, another remand is in order to 
determine whether the veteran is actually discharged from 
active duty.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claims for entitlement 
to increased ratings for the pending 
claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

2.  Contact the National Personnel 
Records Center (NPRC), the Texas Military 
Forces, or any other appropriate agency, 
by written correspondence, to determine 
the veteran's dates of service for his 
second period of active duty.  All 
written correspondences sent and received 
should be incorporated into the claims 
file.  

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected infertility and hypertension 
after receipt of written notice that the 
veteran has been discharged from active 
duty.  The claims file, along with a copy 
of this REMAND should be provided to the 
examiner for review.  Any indicated 
studies and tests should be performed.  

4.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
increased (compensable) ratings for 
infertility and hypertension.  If the 
claims remain denied, the veteran and his 
representative should be provided an 
appropriate SSOC, and afforded the 
opportunity to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



